Fourth Court of Appeals
                                   San Antonio, Texas
                                         February 20, 2015

                                       No. 04-15-00005-CV

              IN RE ESTATE OF JACK HIROMI IKENAGA, SR., Deceased,

                       From the Probate Court No 1, Bexar County, Texas
                                Trial Court No. 2011-PC-4330
                       Honorable Polly Jackson Spencer, Judge Presiding

                                          ORDER
       The District Clerk’s Extension of time to file the Clerk’s Record is this date NOTED.
Time is extended to March 1, 2015.

                                                                  PER CURIAM
ATTESTED TO:        ____________________________
                    KEITH E. HOTTLE
                    CLERK OF COURT


          Shelayne Clemmer                           Clayton Gary Mansker
          Prichard Hawkins McFarland & Young         Heard & Smith LLP
          10101 Reunion Place, Suite 600             3737 Broadway, Ste. 310
          San Antonio, TX 78216                      San Antonio, TX 78209

          William H. Ford                            Sandra A. Ikenaga
          Ford Murray, PLLC                          P.O. Box 593515
          10001 Reunion Pl Ste 640                   San Antonio, TX 78259
          San Antonio, TX 78216-4187
                                                     Samuel Vance Houston III
          David L. McLane                            Houston Dunn, PLLC
          Law Office of David L. McLane, PC          4040 Broadway St, Ste 440
          1924 N. Main Street                        San Antonio, TX 78209
          San Antonio, TX 78212-8610

          Mark Stanton Smith
          Heard & Smith, LLP
          3737 Broadway Ste 310
          San Antonio, TX 78209-0000